Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 18, 2015

                                    No. 04-12-00630-CV

  THE HUFF ENERGY FUND, L.P., WRH Energy Partners, L.L.C., William R."Bill" Huff,
      Rick D'Angelo, Ed Dartley, Bryan Bloom, and Riley-Huff Energy Group, LLC,
                                      Appellants

                                              v.

                            LONGVIEW ENERGY COMPANY,
                                     Appellee

                 From the 365th Judicial District Court, Zavala County, Texas
                           Trial Court No. 11-09-12583-ZCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding


    ORDER REGARDING ORAL ARGUMENTS BEFORE THE EN BANC COURT

Sitting: Sandee Bryan Marion, Chief Justice
         Karen Angelini, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice
         Jason Pulliam, Justice

       The above cause is set for oral arguments before the en banc court on June 3, 2015 at
9:00 a.m. Argument is limited to forty-five (45) minutes each side and twenty (20) minutes for
appellants’ rebuttal.

       It is so ORDERED on May 18, 2015.

                                                         PER CURIAM

ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court